IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MOUNT JOY TOWNSHIP                      : No. 883 MAL 2016
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                                        :
MOUNT JOY TOWNSHIP ZONING               :
HEARING BOARD AND HERRICK               :
BUILDING AND EXCAVATING, INC.           :
                                        :
                                        :
PETITION OF: HERRICK BUILDING AND       :
EXCAVATING, INC.                        :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.